On Petition for Rehearing.
Davis, J.
It appears that the appellants were represented by counsel at the taking of the deposition of Hirshberger, on the 22d of December, 1893. He then testified that he indorsed the warrants to the appellee, that he used a part of the money received therefor, in the payment of bills incurred by him as the agent of Hunt and Adams in their service, and that he sent the residue of the money to them, and that he afterwards fully explained the matter to Hunt and Adams, and that they approved of what he had done. In due time thereafter, the cause was set for trial, on January 11, 1896, in the court below at South Bend, and on the evening of the 8th of January, the appellants served notice on the appellee of their intention to take depositions at Indianapolis, on the 10th of January. No excuse is shown for this delay, but on the 9 th of January, the date for taking the depositions was changed and was fixed by agreement of the parties for the 1st of February. No effort was made by the appellants to secure a continuance of the cause or a postponement of the trial except that counsel for appellants appear to have relied on the fixing of the future date for the taking of the depositions as equivalent to such continuance or postponement. In the affidavit filed for a continuance, on the 11th of January, the fact that said Hirshberger used a part of the money in payment of bills incurred by him in the service of Hunt and Adams, and *327that he sent them the residue of the money, and that he afterwards fully informed them as to all that had been done in the premises, are not denied. It may be true that Hunt and Adams did not authorize him to indorse the warrants, and that they did not knowingly receive any of the proceeds, and yet as it appears in fact, without contradiction, that the money in part was used to pay their obligations, and that the residue was sent to them, and that after they learned these facts, they elected to retain the benefits of the transaction, they are not now in position to repudiate the indorsement'and recover the amount due on the warrants. The only evidence introduced in behalf of the appellee on the trial in reference to the disposition made of the proceeds received by Hirshberger for the warrants, was his deposition. Therefore, assuming that all the facts stated in the affidavit in behalf of the appellants for a continuance, were true, the result of the trial in the court below would have been the same.
Filed February 11, 1896.
If counsel for appellant, in his affidavit for a continuance in their behalf, had shown that he expected to prove by them on the trial that they were not informed by Hirshberger of what he had done in the premises, or that in fact the money had not been sent to them or used by him in payment of bills incurred by him for them, or that when they received such information they had repudiated his acts and offered to restore the benefits derived by them therefrom, a different question would be presented. In any view that may be taken of the matter as it is presented to us by the record, we do not see any reason that would justify the granting of a rehearing. Therefore, the petition is overruled.